DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Non-Directional Intra Prediction For L-Shape Partition”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 11, and 16 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2017/0244964, hereafter Liu).
As per claim 1, Liu discloses a method of video decoding in a decoder, comprising:
decoding prediction information of a current block in a current picture that is a part of a coded video bitstream, the prediction information indicating a non-directional intra prediction mode for the current block (Table(s) 1 and 3; “MODE_INTRA” and “part_mode”);
partitioning the current block into a plurality of partitions, the plurality of partitions including at least one L-shaped partition (¶ 41 and 56); and
reconstructing one of the plurality of partitions based on at least one of (i) neighboring reconstructed samples of the one of the plurality of partitions or (ii) neighboring reconstructed samples of the current block (¶ 56).
As per claim 6, Liu discloses the method of claim 1, wherein the neighboring reconstructed samples include a left column and a right column of neighboring reconstructed samples of the one of the plurality of partitions, and the reconstructing includes: determining a bottom row of neighboring reference samples of the one of the plurality of partitions based on the left column and the right column of neighboring reconstructed samples of the one of the plurality of partitions; and reconstructing the one of the plurality of partitions based on the bottom row of neighboring reference samples of the one of the plurality of partitions (Figure 4 and ¶ 41 – 44; the examiner understands the claim limitation as merely describing the different configuration of the L-shape partition which is described by Liu in Figure 4).
As per claim 7, Liu discloses the method of claim 1, wherein the neighboring reconstructed samples include a top row and a bottom row of neighboring samples of the one of the plurality of partitions, and the reconstructing includes: determining a left column of neighboring reference samples of the one of the plurality of partitions based on the top row and the bottom row of neighboring reconstructed samples of the one of the plurality of partitions; and reconstructing the one of the plurality of partitions based on the left column of neighboring reference samples of the one of the plurality of partitions (Figure 4 and ¶ 41 – 44; the examiner understands the claim limitation as merely describing the different configuration of the L-shape partition which is described by Liu in Figure 4).
As per claim 8, Liu discloses the method of claim 1, wherein the one of the plurality of partitions is an L-shaped partition, and the reconstructing includes: reconstructing the one of the plurality of partitions based on a left column and a top row of neighboring reconstructed samples of the current block (Figure 4 and ¶ 41 – 44; the examiner understands the claim limitation as merely describing the different configuration of the L-shape partition which is described by Liu in Figure 4).
As per claim 9, Liu discloses the method of claim 1, wherein based on the one of the plurality of partitions being an L- shaped partition, the reconstructing includes: determining, for each sample of the L-shaped partition, a plurality of neighboring reference samples based on a position of the respective sample; and reconstructing each sample of the L-shaped partition based on the plurality of neighboring reference samples of the respective sample (Figure 4 and ¶ 41 – 44; the examiner understands the claim limitation as merely describing the different configuration of the L-shape partition which is described by Liu in Figure 4).
As per claim 10, the method of claim 9, wherein the plurality of neighboring reference samples of each sample includes a reconstructed neighboring sample and a neighboring sample to be reconstructed based on the reconstructed neighboring sample (¶ 56).
Regarding claim 11, arguments analogous to those presented for claim 1 are presented for claim 11.
Regarding claim 16, arguments analogous to those presented for claim 6 are presented for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 7 are presented for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 8 are presented for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 9 are presented for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 1 are presented for claim 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 5, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chiang et al (US 2021/0392322, hereafter Chiang).
As per claim 2, Liu discloses the method of claim 1.
However, Liu does not explicitly teach wherein the one of the plurality of partitions is an L-shaped partition and a number of the neighboring reconstructed samples is dependent on a dimension of the L-shaped partition.
In the same field of endeavor, Chiang teaches wherein the one of the plurality of partitions is an L-shaped partition and a number of the neighboring reconstructed samples is dependent on a dimension of the L-shaped partition (¶ 59).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention Liu in view of Chiang.  The advantage is an improvement intra-prediction.
As per claim 4, Liu discloses the method of claim 1.
However, Liu does not explicitly teach wherein at least one of the neighboring reconstructed samples is located in another one of the plurality of partitions that is reconstructed prior to the one of the plurality of partitions.
In the same field of endeavor, Chiang discloses wherein at least one of the neighboring reconstructed samples is located in another one of the plurality of partitions that is reconstructed prior to the one of the plurality of partitions (¶ 59).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention Liu in view of Chiang.  The advantage is an improvement intra-prediction.
As per claim 5, Liu discloses the method of claim 4.
However, Liu does not explicitly teach wherein the another one of the plurality of partitions is an L-shaped partition, and the at least one of the neighboring reconstructed samples is located adjacent to one of a right side or a bottom side of the one of the plurality of partitions.
In the same field of endeavor, Chiang teaches wherein the another one of the plurality of partitions is an L- shaped partition, and the at least one of the neighboring reconstructed samples is located adjacent to one of a right side or a bottom side of the one of the plurality of partitions (¶ 59).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention Liu in view of Chiang.  The advantage is an improvement intra-prediction.
Regarding claim 12, arguments analogous to those presented for claim 2 are presented for claim 12.
Regarding claim 14, arguments analogous to those presented for claim 4 are presented for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 5 are presented for claim 15.

Allowable Subject Matter
Claim(s) 3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487